DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses, “wherein once obstructed, the lockable cartridge remains locked until the unlocking device provides a further motive force to transition the lockable cartridge to an internal configuration of the plurality of internal configurations other than the first of the internal configurations” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record. Independent claim 14 discloses, “wherein upon transitioning the cartridge from a first of the plurality of internal configurations to a second of the plurality of internal configurations, the movable part is movable a limited amount prior to being obstructed, and once obstructed in the second internal configuration, the cartridge must be transitioned to the first internal configuration or a third of the plurality of internal configurations prior to moving the movable part” which, in combination with the rest of the claim language, teaches an apparatus that is novel over the prior art of record. Independent claim 21 discloses, “wherein upon a first determination by the computing system that access to the substance is to be provided by the computing system, the actuator applies a first iteration of the unlocking motive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
3/2/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655